Achor, C. J.
— The Disciplinary Commission of this court has filed an Information for the Revocation or Suspension of Admission to Practice Law of Ronald Martin Worrell in the State of Indiana. The Information alleges:
“That said Attorney, Ronald Martin Worrell, has violated his duty as an attorney and as an officer of this Court as prescribed by laws of the State of Indiana and has willfully violated his oath as an Attorney, as prescribed by the rules of this Court, and has been guilty of acts of dishonesty and corrupt conduct and has willfully and wantonly contravened the laws of this State, and the laws of the United States of America and the ethics of the legal profession as hereafter shown:
1. That said Ronald Martin Worrell did, with intent to defraud, heretofore pass, utter, and publish a falsely made and counterfeited obligation of the United States, which obligation was then currently in use in the State of Indiana.
*6272. That the willful passing, uttering and publishing of a falsely made and counterfeited obligation of the United States of America, when such obligation is currently in use in this state, is a violation of the laws of the State of Indiana and the laws of the United States of America.
3. That said Ronald Martin Worrell was on or about the 10th day of January, 1964 convicted of the offense of passing, uttering, and publishing a falsely made and counterfeited obligation of the United States with intent to defraud, in violation of 18 U. S. C. 472 and said conviction was based upon charges contained in two [2] counts of an indictment and said conviction occurred in the United States District Court for the Southern District of Indiana, Indianapolis Division Cause No. IP 63-CR-102 and a copy of said conviction is attached hereto and made a part hereof and for identification marked as Exhibit A.
4. That the above and foregoing are acts of moral turpitude on the part of the defendant, Ronald Martin Worrell, and said defendant has violated his duty and his oath as an attorney, the laws of the State of Indiana, the laws of the United States of America, and the ethics of the legal profession.”
An examination of the transcript of the records of the United States District Court, Southern District of Indiana, Indianapolis Division verify the facts as alleged in the above information. For this offense respondent was ordered imprisoned for a period of one year and one day, with the provision however that such sentence be suspended except as to a period of ninety (90) days. He did not appeal from this conviction.
To this Information the said Ronald Martin Worrell filed a verified answer in which he admits that he was found guilty of the charge hereinabove stated, but states that he had “no knowledge that said bills were counterfeit obligations of the United States at the *628time the same were passed by him,” and “that he . . . did not intentionally violate his duty and his oath as an attorney and the ethics of the legal profession.”
Under the pleadings above recited, it is agreed that no useful .purpose would be served by hearing evidence in this case.
It is now, therefore, ordered that the above named Ronald Martin Worrell be and is hereby disbarred from the practice of law in the State of Indiana, and that his name be stricken from the roll of attorneys licensed to practice law in the state of Indiana, provided, however, that respondent is authorized to file an application for readmission to the bar after a period of one year, subject to Rule 3-8 of this court.
Arterburn, Landis and Myers, JJ., concur. Jackson, J. concurs in result.
Note. — Reported in 201 N. E. 2d 330.